Citation Nr: 1523796	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for tinnitus, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a back disability, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a bilateral knee disability, and if so, whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the San Diego, California, Regional Office (RO) and an October 2012 rating decision of the Honolulu, Hawaii, RO of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

The reopened claims for service connection for bilateral hearing loss, tinnitus, a back disability, and a bilateral knee disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO reopened and denied claims for service connection for bilateral hearing loss and tinnitus and denied service connection for back and bilateral knee disorders; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss, tinnitus, a back disability, and a bilateral knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Factual Background and Analysis

In a December 2008 rating decision, the RO reopened and denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus and also denied service connection claims for back and bilateral knee disorders based on a lack of evidence showing current back or bilateral knee disabilities or evidence indicating that any of the claimed disabilities were incurred in service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the December 2008 rating decision included the Veteran's service treatment records, service personnel records, a September 2005 VA Medical Center treatment record, an October 2008 audiology VA examination report, and the Veteran's statements. 

In September 2010, the Veteran filed a request to reopen the claims for entitlement to service connection for bilateral hearing loss, tinnitus, a back disability, and bilateral knee disability.

Bilateral Hearing Loss and Tinnitus

Evidence included in the record since the December 2008 rating decision includes a June 2012 VA hearing loss and tinnitus examination report, revealing a concession of excessive noise during service, as well as the Veteran's statements indicating a continuity of symptomatology since service.  In this regard, the Veteran now reports that his hearing disorders were worse than what was recorded at the time of his military separation examination, asserting that the examiner did not accurately report his hearing acuity.  This evidence was not previously considered, relates to an unestablished fact, and raises a reasonable possibly of substantiating the Veteran's claims.  Accordingly, reopening of the claims of service connection for bilateral hearing loss and tinnitus is in order.

Back Disability and Bilateral Knee Disability

Since the December 2008 rating decision, the Veteran submitted statements in September 2010 and March 2011 essentially relating the claimed back and knee disorders to his in-service duties, to include lifting heavy aircraft equipment, tires, and cargo, and relating his bilateral knee disorder to his back disability.  He also reported during a May 2013 VA back examination that he injured his back during his service in Vietnam when he jumped to the ground from atop of an airplane and that he has experienced back and knee pain since service.

The record also now includes May 2013 VA examination reports showing diagnoses of lumbar degenerative joint disease with spondylolisthesis and bilateral knee osteoarthritis 

The Board finds that new and material evidence has been associated with the record since the December 2008 denial of the back and bilateral knee claims.  Specifically, the May 2013 diagnoses of lumbar degenerative joint disease with spondylolisthesis and bilateral knee osteoarthritis are new and material evidence of current back and bilateral knee disabilities.  Further, the Veteran's contentions that he had back and knee pain ever since active service is new and material evidence that the Veteran's back and bilateral knee disabilities were incurred in service.  Accordingly, reopening of the claims is in order.

ORDER

As new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss disability is granted.

As new and material evidence has been received, reopening of the claim for service connection for tinnitus is granted.

As new and material evidence has been received, reopening of the claim for service connection for a back disability is granted.

As new and material evidence has been received, reopening of the claim for service connection for a bilateral knee disability is granted.


REMAND

The Board finds that further development is required before the reopened claims for service connection are adjudicated.  

Service Connection for Bilateral Hearing Loss and Tinnitus 

As noted above, the Veteran underwent a hearing loss and tinnitus examination in June 2012, at which time the examiner opined that there was no connection between his current hearing loss and active service.  As rationale for this opinion, the examiner noted the Veteran's hearing was within normal limits at the time of his military separation and explained there was no delay in effect with noise exposure.  The June 2012 VA examiner further opined that tinnitus was not related to military noise exposure because it was usually related to hearing loss and highlighted the Veteran's hearing was normal at separation and the absence of symptoms or treatment for tinnitus evidenced in service.  However, the Board finds the June 2012 examiner's opinions to be inadequate for adjudicative purposes because they are primarily based on the absence of hearing loss shown at the time of the Veteran's separation examination.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).  Further, the examiner failed to comment on the Veteran's competent statements that he had symptoms of hearing loss and tinnitus since service or his contention that his separation examination was inadequate.  Given this, the claims must be remanded for another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Service Connection for a Back Disability and Bilateral Knee Disability

As for the remaining claims on appeal, May 2013 VA examination reports include the examiner's opinion that the Veteran's back and bilateral knee disabilities were not related to active service because there was no documentation of an in-service injury or any ongoing complaints of back or knee pain during or immediately after service.   However, the Board notes that the examiner's opinion does not consider the Veteran reports of in-service injuries to his back and of back and knee pain since service.  Additionally, the May 2013 VA examiner did not address the Veteran's contentions that his bilateral knee pain was secondary to his claimed back disability.  Therefore, the Board finds the May 2013 VA examination reports to be inadequate for adjudicative purposes and the Veteran must be afforded new examinations for his claim.  The subsequent VA opinions must specifically address the Veteran's competent lay assertions of his symptoms.  

The Board further notes that the Veteran's bilateral knee claim is inextricably intertwined with the claim for service connection for a back disability, and thus must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records showing the assessment or diagnosis of hearing loss as early as September 2005 and all updated medical records from September 2012 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA medical records related to the evaluation or diagnosis of bilateral hearing loss in September 2005 and updated VA medical records dated from September 2012 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise, who has not provided a prior opinion in the case, to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss and tinnitus had their onset in service, or are otherwise etiologically related to service, to include military noise exposure.  The examiner is directed to specifically address the Veteran's statements that he did not receive an audiological examination upon separation from service and that his hearing loss and tinnitus began in service.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran should also be afforded a VA examination(s) by a physician(s) with sufficient expertise to determine the nature and etiology of all back and knee disorders present during the period of the claims.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each back and knee disorder present during the period of the claims as to whether there is a 50 percent or greater probability that the disorder had its onset in service or is otherwise etiologically related to service, to include an in-service injury or the physical demands associated with the Veteran's military duties.  If any diagnosed knee disorder is not found to be related to service, the examiner should opine whether there is a 50 percent or greater probability that the disorder was caused or permanently worsened by a diagnosed back disorder.

The examiner is directed to specifically address the Veteran's statements that he has experienced back and knee pain since service, and presume that his statements regarding any in-service injuries or symptomatology to be credible for purposes of providing the requested opinion.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the reopened claims for service connection for bilateral hearing loss, tinnitus, a back disability, and a bilateral knee disability on a de novo basis.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


